PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
MILLER et al.
Application No. 15/031,736
Filed: 23 Apr 2016
Attorney Docket No. UNIV0021-1
For: REDUCTION-TRIGGERED ANTIBACTERIAL SIDEROMYCINS
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed on November 23, 2020, to revive the above-identified application. 

The petition is DISMISSED. 

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a)”.  Extensions of time under 37 CFR 1.136(a) are permitted.  No fee is required for a renewed petition.  This is not a final agency decision within the meaning of 5 USC § 704.  

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed on August 6, 2020, which set a statutory period for reply of three months. Accordingly, the application became abandoned on November 9, 2020. A Notice of Abandonment was mailed on November 30, 2020.  

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional.  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  The petition lacks item (1).  

A Notice to File Corrected Application Papers (Notice) was mailed on September 21, 2020 giving the Applicant two (2) months, until November 21, 2020, to correct the drawings.  This Notice stated that Figure 12 drawing filed on April 23, 2016 was not in compliance with 37 CFR 1.84(u)(1) due to the reason that the drawing is continued onto a second page (or more) without proper labeling.  The Office acknowledges the replacement sheets for Figure 12.  However, the drawings still do not correct the issue in regard to 37 CFR 1.84(u)(1) as required by the Notice.  In this regards, each different view of the Figure 12 must be labeled (Figure 1a, Figure 1b, etc…).Therefore, the replacement sheets submitted with the present petition cannot be accepted.  Petitioner attention is directed to 37 CFR 1.84(u)(1) states: 
u) Numbering of views. 
(1) The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.

In view of the above, the present petition is cannot be granted at this time.  As a result, new replacement drawing sheets must be submitted to be in compliance with the Notice.  

Further correspondence concerning this application should be addressed as follows:

By mail:		Mail Stop Petitions
			Commissioner for Patents
			P.O. Box 1450
			Alexandria VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulaney Street 
			Alexandria, VA  22314

By FAX:		571-273-8300
			Attn: Office of Petitions

1 

Telephone inquiries related to this decision should be directed to Paralegal Specialist Paula Britton at 571-272-1556.  



/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions


    
        
            
        
            
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)